
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.52

Record and Return to:

Colorado Housing and Finance Authority
Legal Division
1981 Blake Street
Denver, Colorado 80202
Attention: Shelia Anderson

Loan No. 00050000642


LOAN MODIFICATION AGREEMENT


        THIS LOAN MODIFICATION AGREEMENT (the "Modification Agreement") is
executed effective as of January 29, 2009 (the "Effective Date") by and between
Colorado Housing and Finance Authority, a body corporate and political
subdivision of the State of Colorado (the "Lender"), and Ascent Solar
Technologies,  Inc., a Delaware corporation (the "Borrower").

RECITALS

        A.    Lender previously made a construction loan to Borrower (the
"Loan") evidenced by a Promissory Note dated February 8, 2008 in the original
principal amount of $7,500,000.00 (the "Note") for the purpose of Borrower's
acquisition and renovation of certain real and personal property comprising the
commercial facility commonly known as 12300 Grant Street, Thornton, CO 80241
(the "Project") as more particularly described in Exhibit A attached hereto and
incorporated herein by this reference; and

        B.    The Note is secured by a Deed of Trust, Security Agreement,
Financing Statement and Assignment of Rents and Leases dated February 8, 2008
(the "Deed of Trust") and recorded February 13, 2008 at Reception
No. 2008000011294 in the records of the Clerk and Recorder of Adams County,
State of Colorado (the "Records") encumbering the Project. The Borrower executed
and delivered certain other documents which evidence or secure the Note (which,
collectively with the Note and Deed of Trust are the "Loan Documents"); and

        C.    The proceeds of the Loan ("Loan Proceeds") have been disbursed by
Lender in increments through Land Title Guarantee Company (the "Escrow Agent")
as the renovation work on the Project (the "Renovations") has progressed
pursuant to the Construction Loan Agreement and that Disbursement Agreement
dated February 8, 2008 between Borrower, Lender and Escrow Agent but as of the
date of this Agreement the Renovations have not been fully completed and
therefore the Loan Proceeds have not been fully disbursed to pay costs therefor.

        D.    As only a small portion of the Renovations is left to complete and
it will be a period of time before the Borrower can do so, the Borrower has
requested that the Loan be converted from a construction loan to a fully funded
permanent loan at this time notwithstanding that not all of the Renovations are
complete as required in the Permanent Loan Conditions contained in Construction
and Permanent Loan Commitment issued by Lender to Borrower dated January 16,
2008. Lender has to agreed to do so by (1) modifying the Note to extend its
maturity date and revise the repayment terms thereunder from interest only
payments to fully amortizing payments of principal and interest and
(2) disbursing the remaining Loan Proceeds to Escrow Agent to be held, together
with certain funds of the Borrower as set forth below, in an escrow account and
disbursed to pay for final completion of the Renovations, all as provided in
this Modification Agreement which shall be recorded in the Records.

--------------------------------------------------------------------------------



        NOW THEREFORE, in consideration of the mutual covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby expressly acknowledged, the parties hereto agree as follows:

        1.    Modification of Note.    The Note is hereby modified as follows:

        (a)   The first two paragraphs thereof are deleted entirely and replaced
with the following paragraphs:

        "FOR VALUE RECEIVED, Borrower, jointly and severally if more than one,
promises to pay to the order of Payee, the principal sum of Seven Million Five
Hundred Thousand and No/100 Dollars ($7,500,000.00), as advanced by Payee,
together with interest on the outstanding unpaid balance of such principal
amount at the Loan Rate set forth above together with other amounts which may be
due in accordance with the provisions of this Promissory Note (the "Note"). All
payments hereunder shall be calculated by Payee based on the Loan Rate and a
three hundred sixty (360) day year of twelve (12) thirty-day months.

        The Borrower shall make payments of principal and interest at the Loan
Rate in accordance with the following payment schedule. Interest only for the
month of January, 2009, shall be calculated based on the principal balance
outstanding from time to time during that month and shall be due and payable in
advance on January 29, 2009. Commencing on March 1, 2009 and continuing on the
first day of each month thereafter, the Borrower shall make consecutive monthly
payments of principal and interest on the Loan of Fifty-Seven Thousand Eight
Hundred and 89/100 Dollars ($57,800.89). All unpaid principal, accrued and
unpaid interest and all other sums due hereunder shall be due and payable in
full on February 1, 2028 (the "Maturity Date")."

        (b)   The first paragraph on page 2 of the Note is deleted entirely and
replaced with the following three paragraphs:

        "Borrower acknowledges that Payee may pledge this Note as security for
bonds, including refunding bonds, issued by Payee (the "Bonds"). This Note may
not be prepaid in whole or in part during the first seven (7) Loan Years (the
"Prepayment Lockout Period"). A "Loan Year" is the period commencing on
January 1, 2009 and ending on December 31, 2009 and each consecutive
twelve-month period thereafter.

        Notwithstanding the foregoing, if this Note is prepaid during the
Prepayment Lockout Period, whether because of the acceleration of the Maturity
Date by Payee after an Event of Default or otherwise, a Prepayment Fee shall be
due as calculated by Payee on the date (the "Calculation Date") which is three
(3) business days prior to the prepayment date equal to (A) the sum of (i) the
present value, calculated using Payee's Assumed Reinvestment Rate as defined
below, of the total principal and interest payments due under the terms of the
Note from the prepayment date to the last day of the seventh (7th) Loan Year and
(ii) the present value, calculated using Payee's Assumed Reinvestment Rate, of
the remaining principal balance of the Note that would have been due at the end
of the seventh (7th) Loan Year, less (B) the principal amount of the Note
outstanding on the Calculation Date. For purposes of this calculation, "Payee's
Assumed Reinvestment Rate" shall equal the lesser of (a) the "Week Ending" rate
(as quoted for the date closest to the Calculation Date) on the constant
maturity U. S. Treasury security (excluding inflation indexed issues) with a
maturity date closest to (before, on or after) the last day of the Calculation
Period as specified in the Federal Reserve Board Statistical Release H.15 (519),
or similar source selected by Payee, on the Calculation Date; or (b) the highest
reinvestment rate allowed under applicable provisions of the Internal Revenue
Code based on the percentage interest rate yield on the Bonds, as determined by
Payee on the Calculation Date.

        Borrower agrees that the Prepayment Lockout Period during which the Note
may not be prepaid and the Prepayment Fee are material considerations for Payee
in making its loan to

2

--------------------------------------------------------------------------------






Borrower. Borrower agrees that the Prepayment Fee represents the reasonable
estimate of Payee and Borrower of a fair average compensation for the loss that
may be sustained by Payee due to the payment of any of the indebtedness
evidenced hereby prior to the originally scheduled Maturity Date. Borrower
further agrees that Payee shall not be obligated, as a condition precedent to
its right to receive the Prepayment Fee, that Payee actually reinvest all or any
portion of the Prepayment Fee in U.S. Treasury securities or otherwise. The
Prepayment Fee shall be paid without prejudice to the right of Payee to collect
any other amounts provided to be paid hereunder or under the other Loan
Documents and Payee's acceptance of any prepayment hereunder without the
required Prepayment Fee shall not constitute a waiver by Payee of its right to
collect the Prepayment Fee or any other sums due from Borrower. Borrower hereby
expressly waives any statutory and common law rights it may have to prepay this
Note, in whole or in part, without payment of the Prepayment Fee, upon
acceleration of the Maturity Date or as a result of bankruptcy or insolvency
proceedings concerning Borrower or for any other reason; and agrees that if for
any reason a prepayment of any or all of this Note is made, whether voluntary or
upon or following any acceleration of the Maturity Date by Payee on account of
any Event of Default by Borrower under the terms of this Note or any of the
other Loan Documents, including without limitation, any transfer or disposition
of any of the security for this Note as prohibited or restricted by the terms of
any of the Loan Documents, and whether or not said payment is made prior to or
at any foreclosure sale held under the terms of the Loan Documents or is made
pursuant to an order or decree of a court of competent jurisdiction or
otherwise, then Borrower shall be obligated to pay the applicable Prepayment Fee
concurrently therewith."

        2.    Modification of Deed of Trust and other Loan Documents.    The
Deed of Trust and other Loan Documents are hereby modified so that all
references to the Note therein shall be deemed to be to the Note as modified
herein. In addition, paragraph 13 of the Deed of Trust is hereby modified to
provide that any consent required from Lender under the provisions of thereof
shall not be unreasonably withheld.

        3.    Establishment of Completion Escrow.    Upon execution of this
Modification Agreement by the parties, the remaining proceeds of the Loan in the
amount of $181,360.34 together with Borrower's funds in the amount of
$107,640.17 will be deposited with the Escrow Agent to be held in an escrow
account at a banking institution approved by Lender pursuant to an Escrow
Agreement of even date herewith. The funds in the escrow account will be
disbursed by the Escrow Agent in one or more disbursements for the payment of
costs to finally complete the Renovations upon satisfaction of the conditions
for the disbursements of Loan proceeds as provided in the Construction Loan
Agreement and Disbursement Agreement which shall remain in effect and the Escrow
Agreement; provided, however, that notwithstanding the any provisions thereof to
the contrary (a) such costs shall be paid first from the remaining proceeds of
the Loan before any of Borrower's funds are disbursed so that the entire
proceeds of the Loan will be disbursed; and (b) any funds remaining in the
escrow after payment of the final costs of the Renovations shall be disbursed to
the Borrower.

        4.    Ratification of Loan Documents.    Borrower hereby ratifies,
confirms, adopts and approves all of the terms and conditions set forth in the
Loan Documents as being in full force and effect as of the date hereof without
change except as set forth in paragraphs 1 and 2 above.

        5.    Waiver.    By execution of this Modification Agreement Borrower
hereby declares that it has no claim, set-off, counterclaim, defense or other
cause of action with respect to obligations of the Borrower under the Loan
Documents as modified by this Modification Agreement. Further, to the extent
that any such setoff, counterclaim, defense, or other cause of action may exist,
whether known or unknown, such setoff, counterclaim, defense and/or other cause
of action is hereby expressly and knowingly waived and/or released by Borrower.

3

--------------------------------------------------------------------------------



        6.    Non-Waiver.    Except as expressly provided herein, the execution
of this Modification Agreement by the Lender does not and shall not constitute a
waiver of any rights or remedies to which the Lender is entitled pursuant to the
Loan Documents.

        7.    Conflict.    To the extent this Modification Agreement conflicts
with the Loan Documents, this Modification Agreement shall control and prevail.

(end of document—signatures on next page)

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Modification Agreement is executed the day and
year first set forth above.


 
 
 
 
LENDER:
 
 
 
 
Colorado Housing and Finance Authority, a body corporate and political
subdivision of the State of Colorado
 
 
 
 
By:
 
/s/ CHARLES L. BORGMAN


--------------------------------------------------------------------------------

Charles L. Borgman, General Counsel
 
 
 
 
BORROWER:
 
 
 
 
ASCENT SOLAR TECHNOLOGIES, INC., A DELAWARE CORPORATION
Attest:
 
 
 
 
By:
 
/s/ GARY GATCHELL


--------------------------------------------------------------------------------

Gary Gatchell, Secretary
 
By:
 
/s/ MOHAN MISRA


--------------------------------------------------------------------------------

Mohan Misra, President

5

--------------------------------------------------------------------------------



STATE OF COLORADO   )         ) ss.     CITY AND COUNTY OF DENVER   )    

        The foregoing instrument was acknowledged before me this 28th day of
January 2009, by Charles L. Borgman, General Counsel of the Colorado Housing and
Finance Authority, a body corporate and political subdivision of the State of
Colorado.

        My commission expires: June 24, 2010.

(S E A L)

    /s/ KAREN GATJAHR


--------------------------------------------------------------------------------

Notary Public

 


STATE OF COLORADO   )         ) ss.     COUNTY OF JEFFERSON   )    

        The foregoing instrument was acknowledged before me this 28th day of
January, 2009, by Mohan Misra as President and Gary Gatchell as Secretary of
Ascent Solar Technologies, Inc., a Delaware corporation.

        My commission expires: October 22, 2009.

(S E A L)

    /s/ NANCY STASKIN


--------------------------------------------------------------------------------

Notary Public

6

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

        Lot 4, Block 7, Washington Square Subdivision—Amended, County of Adams,
State of Colorado.

7

--------------------------------------------------------------------------------





QuickLinks


LOAN MODIFICATION AGREEMENT
